Exhibit 10.5
AMENDMENT NUMBER TWO
TO
AMENDED AND RESTATED WAFER SUPPLY AGREEMENT
     This Amendment Number Two (the “Amendment”), effective as of April 1, 2008
(the “Amendment Effective Date”), amends the Amended and Restated Wafer Supply
Agreement effective as of April 1, 2003 (as further amended by Amendment Number
One, effective August 11, 2004) (the “Agreement”), by and between OKI Electric
Industry Co., Ltd. (“OKI ELECTRIC” or “OKI”), a Japanese corporation having its
registered head office at 7-12, Toranomon 1-chome, Minato-ku, Tokyo 105-8460,
Japan, and Power Integrations International, Ltd. (“PI”) a Cayman Islands
corporation having its principal place of business at 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, P.O. Box 32322, Grand Cayman KY1-1209. Unless
specifically designated otherwise, capitalized terms used herein shall have the
same meanings given them in the Agreement.
Recitals
     Whereas, pursuant to the terms of the Agreement, PI grants to OKI ELECTRIC
licenses of certain of PI’s intellectual property for the sole purpose of PI
acquiring from OKI ELECTRIC the fabrication and supply of wafers of certain
power IC products; and
     Whereas, PI and OKI ELECTRIC desire to amend the terms of the Agreement;
and
     Whereas, in accordance with Section 18.10 of the Agreement, the Agreement
may be amended only by an instrument in writing duly executed by authorized
officers of OKI ELECTRIC and PI.
     Now, Therefore, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby amend the Agreement as follows:
Agreement

1.   Section 13.1 is deleted in its entirety and replaced with the following:  
    This Agreement shall continue in full force and effect from the Effective
Date until October 1, 2008, unless earlier terminated as provided herein
(“Term”).   2.   Section 13.11 is deleted in its entirety and replaced with the
following:       Notwithstanding any termination or expiration of this
Agreement, the provisions of Articles 1, 4, 11, and 12, Sections 13.7, 13.8,
13.9, 13.10, this Section 13.11, Sections 16.4, 19.9, and Articles 14, 15, and
18 shall survive expiration or termination of this Agreement.   3.   “Article 21
(Miscellaneous Provisions)” becomes “Article 18 (Miscellaneous Provisions)” and
the numbering of all sections of Article 18 (Miscellaneous Provisions) become
sections numbered 18.

Confidential

1



--------------------------------------------------------------------------------



 



Effective as of the Amendment Effective Date, all references in the Agreement to
the “Agreement” or “this Agreement” shall mean the Agreement as amended by this
Amendment. Except as expressly amended herein, the terms of the Agreement
continue unchanged and shall remain in full force and effect. This Amendment may
be executed in one or more counterparts, each of which shall be considered an
original, but all of which counterparts together shall constitute one and the
same instrument.
In Witness Whereof, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.

                      OKI ELECTRIC INDUSTRY CO., LTD.       POWER INTEGRATIONS
INTERNATIONAL, LTD.    
 
                   
By:
  /s/ Akira Arimatsu       By:   /s/ John L. Tomlin    
 
                   
 
                   
Name:
  Akira Arimatsu       Name:   John L. Tomlin    
 
                   
Title:
  General Manager       Title:   President    

Confidential

2